Citation Nr: 0723897	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right hip disability 
as secondary to a service-connected right ankle disability. 
 

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder.

During the pendency of this appeal, the veteran withdrew his 
appeal for service connection for foot fungus claimed as skin 
lesions.  Also during the pendency of his appeal, the RO 
granted the veteran service connection for his right ankle 
disability in a July 2006 rating decision.

The Board notes that in June 2007, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal.  Thereafter, a waiver of 
his right to have the evidence initially considered by the RO 
was submitted in July 2007.


FINDING OF FACT

The veteran's right hip disability is etiologically related 
to his service-connected right ankle disability.


CONCLUSION OF LAW

Right hip disability is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2006).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis requires medical 
evidence of a current disability and medical evidence of a 
nexus between the current disability and a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran contends that he developed a right hip disability 
due to over-compensation for his service-connected right 
ankle disability.

The evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's right hip disability is secondary to his right 
ankle disability.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

Evidence favorable to the claim includes an April 2007 
private treatment record.  The physician, Dr. D.A. noted in 
the record that he had observed a near half inch decrease in 
circumference of the right thigh.  The X-ray of the right hip 
showed some minimal projection from the trochanter suggesting 
traction spurring.  The physician opined that the veteran had 
mild laxity deformity of the right ankle which in itself will 
create the lateral hip pain that the veteran is describing.  
The physician further opined that the symptomatology of pain 
in the right hip region is directly related to the difficulty 
of the right ankle.  The physician asserted that if 
additional treatment is necessary for the hip, he did not 
feel that it would be in the category of industrial 
classification because of the prior injury to the ankle and 
the direct relationship of the pain in the hip related to the 
prior difficulties with the veteran's ankle.

Evidence also favorable to the veteran's claim includes 
another April 2007 private treatment record.  The physician, 
Dr. M.C., noted that a review of the X-rays of the right hip 
showed degenerative changes in the acetabulum of the right 
hip.  The veteran also had more wear on the medial malleolus 
with a spur distally in the right ankle.  Dr. M.C. stated 
that the veteran had a chronic right ankle ligamentous injury 
and opined that this injury has led to degenerative changes 
in the right ankle and has directly altered his gait pattern.  
This altered gait pattern most likely led to right iliotibial 
band syndrome, leading to greater trochanteric bursitis.  Dr. 
M.C. further opined that there most likely is a 
musculoskeletal connection between the ankle instability and 
altered gait pattern leading to right iliotibial band 
syndrome and right greater trochanteric bursitis.  

Evidence unfavorable to the claim includes a February 2006 VA 
examination report.  The examiner conducted a thorough 
examination of the veteran's right ankle and right hip.  The 
veteran reported that he began experiencing right hip pain 
five years earlier.  The examiner diagnosed post-traumatic 
arthritis around the tip of the medial malleolus with mild 
right ankle inversion and chronic pain.  The examiner 
diagnosed the right hip with minimal symmetrical degenerative 
joint disease and mild rotoscoliosis.  The physician opined 
that the veteran's marked chronic degenerative disc disease 
at L5-S1 is probably causing referred pain to the right hip.  
The examiner further opined that based on these facts, the 
veteran's right hip degenerative joint disease was not a 
result of the veteran's right ankle condition.  The 
examiner's rational included the fact that the veteran 
reported both hip and low back pain during rotation of motion 
maneuvers of the right hip.

The veteran has also provided testimony and statements of his 
own.  The veteran is a graduate of medical school and is 
currently doing his residency.  Therefore, he is competent to 
provide medical opinions.  In June 2007, the veteran 
submitted a statement to the Board explaining why he believes 
that his right hip disability is secondary to his right ankle 
disability.  He explained that his hip disability became a 
secondary injury to the sprained ankle because of the 
insidious onset of a continuous trauma injury.  He opined 
that the pain in his hip began below the trochanter of the 
right femur and is due to two large ITB muscles attaching at 
this point.  He also stated that the low back is ruled out as 
cause for his hip pain due to findings in the DTR's, muscle 
tone and strength, pulses, lack of neurological symptoms and 
no radicular pain.  He opined that it is more likely than not 
that the right ankle injury has led to the insidious injury 
of the right hip.  

All of the physicians provided a rationale for the opinions 
expressed.  Although the VA examiner opined that the 
veteran's right hip degenerative joint disease was not as 
result of the veteran's right ankle condition, the two 
private physicians and the veteran himself provided opinions 
that the right hip disability is secondary to the veteran's 
right ankle disability.  The veteran also provided an opinion 
as to why the examiner was incorrect about her assertion that 
the veteran's back disability was causing his hip disability.  
In addition, the Board finds the veteran's testimony at the 
Travel Board hearing to be credible.  Although the veteran's 
opinion could be seen as self-serving, two other physicians 
have provided opinions supportive of the claim.  Accordingly, 
the Board concludes that the preponderance of the evidence 
supports the claim.


ORDER

Service connection for right hip disability as secondary to 
service-connected disability of the right ankle is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


